Case 3:19-cv-00561-HEH-RCY Document 36 Filed 08/28/20 Page 1 of 5 PageID# 110



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


KEYVONE TRAYUS WILLIAMS,

       Plaintiff,

V.                                                          Civil Action No. 3:19CV56I-HEH

A. BARRIE,et al.

       Defendants.


                                  MEMORANDUM OPINION
                                  (Granting Motion to Dismiss)

       Keyvone Trayus Williams, a Virginia inmate proceeding pro se and in forma

pauperis, filed this 42 U.S.C. § 1983 action.' The matter is before the Court on Defendant

Rountree's Motion to Dismiss. For the reasons set forth below, the Motion to Dismiss

(ECF No. 13) will be granted.

                             I.       PRELIMINARY REVIEW


      "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses." Republican Party ofN.C. v. Martin, 980 F.2d 943,952



 The statute provides, in pertinent part:

       Every person who,under color ofany statute...ofany State ... subjects, or causes
       to be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws,shall be liable to the party injured in an action
       at law....


42 U.S.C. § 1983.
Case 3:19-cv-00561-HEH-RCY Document 36 Filed 08/28/20 Page 2 of 5 PageID# 111



(4th Cir. 1992)(citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and

Procedure § 1356 (1990)). In considering a motion to dismiss for failure to state a claim,

a plaintiffs well-pleaded allegations are taken as true and the complaint is viewed in the

light most favorable to the plaintiff. Mylan Labs., Inc. v. Matkari, 1 F.3d 1130, 1134(4th

Cir. 1993); see also Martin, 980 F.2d at 952. This principle applies only to factual

allegations, however, and "a court considering a motion to dismiss can choose to begin

by identifying pleadings that, because they are no more than conclusions, are not entitled

to the assumption of truth." Ashcroft v. Iqbal, 556 U.S. 662,679(2009).

       The Federal Rules of Civil Procedure "require[]only 'a short and plain statement

of the claim showing that the pleader is entitled to relief,' in order to 'give the defendant

fair notice of what the ... claim is and the grounds upon which it rests.'" Bell Atl. Corp.

V. Twombly, 550 U.S. 544, 555(2007)(second alteration in original)(quoting Conley v.

Gibson, 355 U.S. 41,47(1957)). Plaintiffs cannot satisfy this standard with complaints

containing only "labels and conclusions" or a "formulaic recitation ofthe elements of a

cause of action." Id. (citations omitted). Instead, a plaintiff must allege facts sufficient

"to raise a right to relief above the speculative level," id. (citation omitted), stating a

claim that is "plausible on its face," id. at 570, rather than merely "conceivable." Id. "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). In order for a claim or

complaint to survive dismissal for failure to state a claim, the plaintiff must "allege facts

sufficient to state all the elements of[his or] her claim." Bass v. E.I. DuPont de Nemours
Case 3:19-cv-00561-HEH-RCY Document 36 Filed 08/28/20 Page 3 of 5 PageID# 112



& Co., 324 F.3d 761, 765 {4th Cir. 2003)(citing Dickson v. Microsoft Corp., 309 F.3d

193, 213(4th Cir. 2002); lodice v. United States, 289 F.3d 270, 281 (4th Cir. 2002)).

Lastly, while the Court liberally construes pro se complaints, Gordon v. Leeke, 574 F.2d

1147, 1151 (4th Cir. 1978), it will not act as the inmate's advocate and develop,sm

sponte, statutory and constitutional claims that the inmate failed to clearly raise on the

face of his complaint. See Brock v. Carroll, 107 F.3d 241, 243 (4th Cir. 1997)(Luttig, J.,

concurring); Beaudett v. City ofHampton,775 F.2d 1274, 1278 (4th Cir. 1985).

                                II.    THE COMPLAINT


       A. Summary of Allegations

       On April 14, 2019, Williams was housed in Sussex One State Prison. (Compl. 4,

ECF No. 1.)^ On that date. Correctional Officer A. Barrie was in charge of moving

Williams from cell 3B-3 to cell 3B-14. (Id.) Williams requested and obtained

permission from Barrie to return a borrowed magazine to cell 3B—4. (Id.) Williams bent

over to slide the magazine into cell 3B-4. (Id.) As he did so, Barrie grabbed the right

cheek of Williams's buttocks. (Id.)

       Later that day, while housed in the restrictive housing unit, Williams spoke to

Captain Rountree, who was the Watch Commander, and explained that he had been

sexually assaulted by Barrie. (Id. at 5.) Williams asked for permission to make a call to

report Barrie's actions pursuant to the Prison Rape Elimination Act("PREA"). Captain

Rountree denied Williams's request. (Id.) Williams then asked for an emergency


^ The Court utilizes the pagination assigned by the CM/ECF docketing system to Williams's
Complaint.
Case 3:19-cv-00561-HEH-RCY Document 36 Filed 08/28/20 Page 4 of 5 PageID# 113



grievance. {Id.) Captain Rountree denied Williams's request for an emergency

grievance. {Id.)

       Three days later, on April 17, 2019, Williams filed an emergency grievance

concerning Barrie's actions. {Id. at 6.) Williams did not receive a response to this

emergency grievance. {Id.)

       On April 19, 2019, Barrie tried to give Williams $10.00 to persuade him not to

report that Barrie had grabbed Williams's buttock. {Id.)

       Officer Barrie was later fired "for his actions towards" Williams. {Id. at 9.)

       B. Williams's Claims


       Williams makes the following claims against Defendants Barrie^ and Rountree:

       Claim One     Defendant Barrie subjected Williams to cruel and unusual
                     punishment when he grabbed Williams's buttock. {Id.)

       Claim Two Defendant Rountree denied Williams "due process" when he denied
                 Williams immediate access to a phone or an emergency grievance to
                 report Defendant Barrie's actions. {Id.)

                                    III.    ANALYSIS


       The Due Process Clause applies when government action deprives an individual of

a legitimate liberty or property interest. Bd. ofRegents ofState Colls, v. Roth,408 U.S.

564, 569(1972). Thus, the first step in analyzing a procedural due process claim is to

identify whether the alleged conduct affects a protected interest. Beverati v. Smith, 120

F.3d 500, 502(4th Cir. 1997)(collecting cases). It is clear that "inmates have no

constitutional entitlement or due process interest in access to a grievance procedure."


^ By Memorandum Order entered on August 28,2020,the Court issued process and directed the
Marshal to attempt to serve Defendant Barrie.
Case 3:19-cv-00561-HEH-RCY Document 36 Filed 08/28/20 Page 5 of 5 PageID# 114



Booker v. S.C. Dep't ofCorr., 855 F.3d 533, 541 (4th Cir. 2017). Therefore, the failure

to provide Williams immediate access to an emergency grievance does not amount to a

denial of due process. Furthermore, the short-term lack of access to a telephone, fails to

implicate a protected liberty interest. Conn v. Stolle, No. 1:1 lcv758(CMH/TCB),2011

WL 3321136, at *3(E.D. Va. July 29,2011)(citing Boriboune v. Litscher, 91 F. App'x

498, 500(7th Cir. 2003)(unpublished)), aff'd, 460 F. App'x 276(4th Cir. 2012)

(unpublished). Accordingly, Williams has failed to state facts that indicate Defendant

Rountree deprived him of due process.

       Accordingly, the Motion to Dismiss will be granted, and Claim Two will be

dismissed. Because Williams fails to state a claim against Defendant Rountree, Williams

is not entitled to pursue discovery from Defendant Rountree. See Iqbal, 556 U.S. at 686

("Because respondent's complaint is deficient under Rule 8, he is not entitled to

discovery, cabined or otherwise."). Accordingly, Williams's Request for Discovery

(ECF No. 20) will be denied with respect to Defendant Roundtree.

       An appropriate Order will accompany this Memorandum Opinion.



                                                                      /s/
     .                                           Henry E. Hudson
Date: flujuST    t
                                                 Senior United States District Judge
Richmond, Virginia
